Texas Department of
                                                                    Transportation and Ballenger
                                                                      Construction Company,



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2015

                                      No. 04-15-00297-CV

                               Hetul BHAKTA DBA Budget Inn,
                                         Appellant

                                                v.

 TEXAS DEPARTMENT OF TRANSPORTATION and Ballenger Construction Company,
                             Inc.,
                           Appellees

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 11-04-15888-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED IN PART.
The appellant’s brief is due on July 24, 2015. Further requests for extension to file the brief are
disfavored.



                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court